Exhibit 10.1

 

 

BRIDGE LOAN AGREEMENT

 

DATED AS OF JUNE 5, 2008,

 

AMONG

 

DG FASTCHANNEL, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

AND

 

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT

 

 

BMO CAPITAL MARKETS, AS SOLE LEAD ARRANGER AND  SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

THE CREDIT FACILITIES

 

1

 

 

 

 

 

Section 1.1.

 

Commitments

 

1

Section 1.2.

 

Interest Rate

 

1

Section 1.3.

 

Maturity of Loan

 

2

Section 1.4.

 

Prepayments

 

2

Section 1.5.

 

Default Rate

 

3

Section 1.6.

 

Evidence of Indebtedness

 

4

Section 1.7.

 

Substitution of Lenders

 

4

 

 

 

 

 

SECTION 2.

 

FEE

 

5

 

 

 

 

 

Section 2.1.

 

Fee

 

5

 

 

 

 

 

SECTION 3.

 

PLACE AND APPLICATION OF PAYMENTS

 

5

 

 

 

 

 

Section 3.1.

 

Place and Application of Payments

 

5

Section 3.2.

 

Account Debit

 

6

 

 

 

 

 

SECTION 4.

 

GUARANTIES

 

6

 

 

 

 

 

Section 4.1.

 

Guaranties

 

6

Section 4.2.

 

Further Assurances

 

6

 

 

 

 

 

SECTION 5.

 

DEFINITIONS; INTERPRETATION

 

6

 

 

 

 

 

Section 5.1.

 

Definitions

 

6

Section 5.2.

 

Interpretation

 

17

Section 5.3.

 

Change in Accounting Principles

 

17

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

18

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

18

Section 6.2.

 

Subsidiaries

 

18

Section 6.3.

 

Authority and Validity of Obligations

 

18

Section 6.4.

 

Use of Proceeds; Margin Stock

 

19

Section 6.5.

 

Financial Reports

 

19

Section 6.6.

 

No Material Adverse Change

 

19

Section 6.7.

 

Full Disclosure

 

19

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

20

Section 6.9.

 

Governmental Authority and Licensing

 

20

Section 6.10.

 

Good Title

 

20

Section 6.11.

 

Litigation and Other Controversies

 

20

Section 6.12.

 

Taxes

 

20

Section 6.13.

 

Approvals

 

20

 

i

--------------------------------------------------------------------------------


 

Section 6.14.

 

Affiliate Transactions

 

21

Section 6.15.

 

Investment Company

 

21

Section 6.16.

 

ERISA

 

21

Section 6.17.

 

Compliance with Laws

 

21

Section 6.18.

 

Other Agreements

 

22

Section 6.19.

 

Solvency

 

22

Section 6.20.

 

No Broker Fees.

 

22

Section 6.21.

 

No Default

 

22

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

22

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

25

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

25

Section 8.2.

 

Maintenance of Properties

 

25

Section 8.3.

 

Taxes and Assessments

 

26

Section 8.4.

 

Insurance

 

26

Section 8.5.

 

Financial Reports

 

26

Section 8.6.

 

Inspection

 

28

Section 8.7.

 

Borrowings and Guaranties

 

28

Section 8.8.

 

Liens

 

29

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

30

Section 8.10.

 

Mergers, Consolidations and Sales

 

32

Section 8.11.

 

Maintenance of Subsidiaries

 

32

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

33

Section 8.13.

 

ERISA

 

33

Section 8.14.

 

Compliance with Laws

 

33

Section 8.15.

 

Burdensome Contracts With Affiliates

 

34

Section 8.16.

 

No Changes in Fiscal Year

 

34

Section 8.17.

 

Formation of Subsidiaries

 

34

Section 8.18.

 

Change in the Nature of Business

 

34

Section 8.19.

 

Use of Proceeds

 

34

Section 8.20.

 

No Restrictions

 

35

Section 8.21.

 

Subordinated Debt

 

35

Section 8.22.

 

Financial Covenants

 

35

Section 8.23

 

Equity Offering

 

35

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

36

 

 

 

 

 

Section 9.1.

 

Events of Default

 

36

Section 9.2.

 

Non-Bankruptcy Defaults

 

38

Section 9.3.

 

Bankruptcy Defaults

 

38

Section 9.4.

 

Notice of Default

 

38

 

 

 

 

 

SECTION 10.

 

RESERVED

 

38

 

ii

--------------------------------------------------------------------------------


 

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

38

 

 

 

 

 

Section 11.1.

 

Appointment and Authorization of Administrative Agent

 

38

Section 11.2.

 

Administrative Agent and its Affiliates

 

39

Section 11.3.

 

Action by Administrative Agent

 

39

Section 11.4.

 

Consultation with Experts

 

39

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

 

40

Section 11.6.

 

Indemnity

 

40

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

 

41

Section 11.8.

 

Designation of Additional Agents

 

41

Section 11.9.

 

Authorization to Enter into, and Enforcement of, the Subordination Agreements

 

41

 

 

 

 

 

SECTION 12.

 

THE GUARANTEES

 

42

 

 

 

 

 

Section 12.1.

 

The Guarantees

 

42

Section 12.2.

 

Guarantee Unconditional

 

42

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

43

Section 12.4.

 

Subrogation

 

43

Section 12.5.

 

Waivers

 

44

Section 12.6.

 

Limit on Recovery

 

44

Section 12.7.

 

Stay of Acceleration

 

44

Section 12.8.

 

Benefit to Guarantors

 

44

Section 12.9.

 

Guarantor Covenants

 

44

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

44

 

 

 

 

 

Section 13.1.

 

Withholding Taxes

 

44

Section 13.2.

 

No Waiver, Cumulative Remedies

 

46

Section 13.3.

 

Non-Business Days

 

46

Section 13.4.

 

Documentary Taxes

 

46

Section 13.5.

 

Survival of Representations

 

46

Section 13.6.

 

Survival of Indemnities

 

46

Section 13.7.

 

Sharing of Set-Off

 

46

Section 13.8.

 

Notices

 

47

Section 13.9.

 

Counterparts

 

47

Section 13.10.

 

Successors and Assigns

 

47

Section 13.11.

 

Participants

 

48

Section 13.12.

 

Assignments

 

48

Section 13.13.

 

Amendments

 

50

Section 13.14.

 

Headings

 

50

Section 13.15.

 

Costs and Expenses; Indemnification

 

50

Section 13.16.

 

Set-off

 

52

Section 13.17.

 

Entire Agreement

 

52

Section 13.18.

 

Governing Law

 

52

Section 13.19.

 

Severability of Provisions

 

52

 

iii

--------------------------------------------------------------------------------


 

Section 13.20.

 

Excess Interest

 

52

Section 13.21.

 

Construction

 

53

Section 13.22.

 

Lender’s Obligations Several

 

53

Section 13.23.

 

Submission to Jurisdiction; Waiver of Jury Trial

 

53

Section 13.24.

 

USA Patriot Act

 

54

Section 13.25.

 

Confidentiality

 

54

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Continuation/Conversion

 

 

EXHIBIT B

—

Note

 

 

EXHIBIT C

—

Compliance Certificate

 

 

EXHIBIT D

—

Additional Guarantor Supplement

 

 

EXHIBIT E

—

Assignment and Acceptance

 

 

EXHIBIT F

—

Form of Subordination Agreement

 

 

SCHEDULE 1

—

Commitments

 

 

SCHEDULE 6.2

—

Subsidiaries

 

 

SCHEDULE 6.11

—

Litigation

 

 

SCHEDULE 6.14

—

Affiliate Transactions

 

 

SCHEDULE 8.7

—

Indebtedness

 

 

SCHEDULE 8.8

—

Liens

 

 

SCHEDULE 8.9

—

Existing Investments

 

 

 

iv

--------------------------------------------------------------------------------


 

BRIDGE LOAN AGREEMENT

 

This Bridge Loan Agreement is entered into as of June 5, 2008, by and among
DG FASTCHANNEL, INC., a Delaware corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement,
as Guarantors, the several financial institutions from time to time party to
this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered bank
acting through its Chicago branch, as Administrative Agent as provided herein. 
All capitalized terms used herein without definition shall have the same
meanings herein as such terms are defined in Section 5.1 hereof.

 

PRELIMINARY STATEMENT

 

(A)                              The Borrower has requested, and the Lenders
have agreed to extend a subordinated bridge term loan on the terms and
conditions of this Agreement.

 

(B)                                It is a condition to the obligations of the
Lenders and the effectiveness of this Agreement that, among other things, the
Vyvx Acquisition is consummated pursuant to the Vyvx Asset Purchase Agreement.

 

(C)                                The provisions of this Agreement and the
Senior Credit Agreement are (as between the Lenders and the “Lenders” under the
Senior Credit Agreement) subject to the provisions of a Subordination Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions hereof and on the
basis of the representations and warranties herein set forth, the Borrower, the
Guarantors, the Lenders, and the Administrative Agent hereby agree as follows:

 

SECTION 1.                                                 THE CREDIT
FACILITIES.

 

Section 1.1.                                Commitments.  Subject to the terms
and conditions hereof, each Lender, by its acceptance hereof, severally agrees
to make a loan (individually a “Loan” and collectively for all the Lenders the
“Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s
Commitment.  The Loans shall be advanced in a single Borrowing on the Closing
Date and shall be made ratably by the Lenders in proportion to their respective
Loan Percentages, at which time the Commitments shall expire.  No amount repaid
or prepaid on any Loan may be borrowed again.

 

Section 1.2.                                Interest Rate.  Interest on the
Loans and Notes shall accrue at a rate per annum equal to the lesser of (i) 11%
plus the Applicable Margin and (ii) the Interest Rate Cap, payable quarterly in
arrears on each Interest Payment Date, until the Loans and Notes shall have been
paid in full in cash; provided that if the interest rate as computed shall
exceed 14%, the Borrower shall have the right to defer the payment of the
accrued interest in excess of 14% (the “PIK Interest”) and add it to the
principal amount of the Loans.  The PIK Interest when so added

 

--------------------------------------------------------------------------------


 

to the principal amount of the Loans shall itself bear interest and be due and
payable on the Maturity Date.  Interest shall be computed on the basis of a
360-day year of twelve 30-days months.

 

Section 1.3.                                Maturity of Loan.  The Borrower
shall repay all principal and interest not sooner paid on the Loans on the
Maturity Date.  Each principal payment shall be applied to the Lenders holding
the Loans pro rata based upon their Loan Percentages.

 

Section 1.4.                                Prepayments.  (a) Optional.  The
Borrower may prepay in whole or in part (but, if in part, then in an amount not
less than $500,000) the Loans at any time upon three (3) Business Days prior
notice by the Borrower to the Administrative Agent (or, in any case, such
shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and
accrued interest thereon to the date fixed for prepayment.

 

(b)                                 Mandatory.  (i) If the Borrower or any
Subsidiary shall at any time or from time to time make or agree to make a
Disposition or shall suffer an Event of Loss with respect to any Property, then
the Borrower shall promptly notify the Administrative Agent of such proposed
Disposition or Event of Loss (including the amount of the estimated Net Cash
Proceeds to be received by the Borrower or such Subsidiary in respect thereof)
and, promptly upon receipt by the Borrower or such Subsidiary of the Net Cash
Proceeds of such Disposition or Event of Loss, the Borrower shall prepay the
Obligations in an aggregate amount equal to 100% of the amount of all such Net
Cash Proceeds; provided that (x) so long as no Default or Event of Default then
exists, this subsection shall not require any such prepayment with respect to
Net Cash Proceeds received on account of an Event of Loss so long as such Net
Cash Proceeds are applied to replace or restore the relevant Property, (y) this
subsection shall not require any such prepayment with respect to Net Cash
Proceeds received on account of Dispositions during any fiscal year of the
Borrower not exceeding $500,000 in the aggregate so long as no Default or Event
of Default then exists, and (z) in the case of any Disposition not covered by
clause (y) above, so long as no Default or Event of Default then exists, if the
Borrower states in its notice of such event that the Borrower or the relevant
Subsidiary intends to reinvest, within ninety (90) days of the applicable
Disposition, the Net Cash Proceeds thereof in assets similar to the assets which
were subject to such Disposition, then the Borrower shall not be required to
make a mandatory prepayment under this subsection in respect of such Net Cash
Proceeds to the extent such Net Cash Proceeds are actually reinvested in such
similar assets with such 90-day period.  Promptly after the end of such 90-day
period, the Borrower shall notify the Administrative Agent whether the Borrower
or such Subsidiary has reinvested such Net Cash Proceeds in such similar assets,
and, to the extent such Net Cash Proceeds have not been so reinvested, the
Borrower shall promptly prepay the Obligations in the amount of such Net Cash
Proceeds not so reinvested.  The amount of each such prepayment shall be applied
first to the obligations of the Borrower under the Senior Credit Agreement in
accordance with the Senior Credit Agreement and then to the outstanding Loans
hereunder.  If the Administrative Agent or the Required Lenders so request, all
proceeds of such Disposition or Event of Loss shall be deposited with the
Administrative Agent (or its agent) and held by it in the Collateral Account. 
So long as no Default or Event of Default exists, the Administrative Agent is
authorized to disburse amounts representing such proceeds from one or more
separate collateral accounts (each such account, and the credit balances,
properties, and any

 

2

--------------------------------------------------------------------------------


 

investments from time to time held therein, and any substitutions for such
account, any certificate of deposit or other instrument evidencing any of the
foregoing and all proceeds of and earnings on any of the foregoing being
collectively called the “Collateral Account”) to or at the Borrower’s direction
for application to or reimbursement for the costs of replacing, rebuilding or
restoring such Property.

 

(ii)                                  If after the Closing Date the Borrower or
any Subsidiary shall issue any Indebtedness for Borrowed Money, other than
Indebtedness for Borrowed Money permitted by Section 8.7 hereof, the Borrower
shall promptly notify the Administrative Agent of the estimated Net Cash
Proceeds of such issuance to be received by or for the account of the Borrower
or such Subsidiary in respect thereof.  Promptly upon receipt by the Borrower or
such Subsidiary of Net Cash Proceeds of such issuance, the Borrower shall prepay
the Obligations in an aggregate amount equal to 100% of the amount of such Net
Cash Proceeds.  The amount of each such prepayment shall be applied first to the
obligations of the Borrower under the Senior Credit Agreement in accordance with
the Senior Credit Agreement and then to the outstanding Loans hereunder.  The
Borrower acknowledges that its performance hereunder shall not limit the rights
and remedies of the Lenders for any breach of Section 8.7 hereof or any other
terms of the Loan Documents.

 

(iii)                               If after the Closing Date the Borrower or
any Subsidiary shall issue new equity securities (whether common or preferred
stock or otherwise), other than equity securities issued in connection with the
exercise of employee stock options or issue any Subordinated Debt, the Borrower
shall promptly notify the Administrative Agent of the estimated Net Cash
Proceeds of such issuance to be received by or for the account of the Borrower
or such Subsidiary in respect thereof.  Promptly upon receipt by the Borrower or
such Subsidiary of Net Cash Proceeds of such issuance, the Borrower shall prepay
the Obligations in an aggregate amount equal to 100% of the amount of such Net
Cash Proceeds.  The Borrower acknowledges that its performance hereunder shall
not limit the rights and remedies of the Lenders for any breach of Section 8.11
(Maintenance of Subsidiaries), Section 8.7 (Borrowings and Guaranties), or
Section 9.1(i) (Change of Control) hereof or any other terms of the Loan
Documents.

 

(iv)                              Each prepayment of Loans under this
Section 1.4(b) shall be made by the payment of the principal amount to be
prepaid and accrued interest thereon to the date of prepayment.

 

(c)                                  No amount of the Loans paid or prepaid may
be reborrowed.

 

Section 1.5.                                Default Rate.  Notwithstanding
anything to the contrary contained herein, while any Event of Default exists or
after acceleration, the Borrower shall pay interest (after as well as before
entry of judgment thereon to the extent permitted by law) on the principal
amount of all Loans at a rate per annum equal to the sum of two percent (2%)
plus the rate otherwise applicable to such Loan; provided, however, that in the
absence of acceleration, any adjustments pursuant to this Section shall be made
at the election of the Administrative Agent, acting at the request or with the
consent of the Required Lenders, with written notice to the Borrower.  While any
Event of Default exists or after acceleration, interest shall be paid on demand
of the Administrative Agent at the request or with the consent of the Required
Lenders.

 

3

--------------------------------------------------------------------------------


 

Section 1.6.                                Evidence of Indebtedness.  (a) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)                                 Any Lender may request that its Loan be
evidenced by a promissory note or notes in the form of Exhibit B being
hereinafter referred to collectively as the “Notes” and individually as a
“Note”).  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender or its registered assigns in the amount of
the Commitment.  Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.12) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.12, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

 

Section 1.7.                                Substitution of Lenders.  In the
event a Lender fails to consent to an amendment or waiver requested under
Section 13.13 hereof at a time when the Required Lenders have approved such
amendment or waiver (any such Lender being hereinafter referred to as an
“Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable law, require, at its expense,
any such Affected Lender to assign, at par, without recourse, all of its
interest, rights, and obligations hereunder (including all of its Commitment and
the Loans and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (ii) the
Borrower shall have paid to the Affected Lender all monies other than such
principal owing to it hereunder, and (iii) the assignment is entered into in
accordance with, and subject to the consents required by, Section 13.12 hereof
(provided any assignment fees and reimbursable expenses due thereunder shall be
paid by the Borrower).

 

4

--------------------------------------------------------------------------------


 

SECTION 2.                                                 FEE.

 

Section 2.1.                                Fee.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated December 19,
2007, or as otherwise agreed to in writing between them.

 

SECTION 3.                                                 PLACE AND APPLICATION
OF PAYMENTS.

 

Section 3.1.                                Place and Application of Payments. 
All payments of principal of and interest on the Loans, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 1:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) entitled thereto.  Any payments received after such time shall be
deemed to have been received by the Administrative Agent on the next Business
Day.  All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. 
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest on Loans and like funds
relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.4(b) hereof), all payments and collections received in
respect of the Obligations, in each instance, by the Administrative Agent or any
of the Lenders after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

 

(a)                                  first, to the payment of any outstanding
costs and expenses incurred by the Administrative Agent in protecting,
preserving or enforcing rights under the Loan Documents, and in any event
including all costs and expenses of a character which the Borrower has agreed to
pay the Administrative Agent under Section 13.15 hereof (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

 

5

--------------------------------------------------------------------------------


 

(b)                                 second, to the payment of any outstanding
interest and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

 

(c)                                  third, to the payment of principal on the
Loans; and

 

(d)                                 finally, to the Borrower or whoever else may
be lawfully entitled thereto.

 

Section 3.2.                                Account Debit.   The Borrower hereby
irrevocably authorizes the Administrative Agent to charge any of the Borrower’s
deposit accounts maintained with the Administrative Agent for the amounts from
time to time necessary to pay any then due Obligations; provided that the
Borrower acknowledges and agrees that the Administrative Agent shall not be
under an obligation to do so and the Administrative Agent shall not incur any
liability to the Borrower or any other Person for the Administrative Agent’s
failure to do so.

 

SECTION 4.                                                 GUARANTIES.

 

Section 4.1.                                Guaranties.  The payment and
performance of the Obligations, shall at all times be guaranteed by each direct
and indirect Domestic Subsidiary of the Borrower pursuant to Section 12 hereof
or pursuant to one or more guaranty agreements in form and substance acceptable
to the Administrative Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties” and each such Subsidiary executing and delivering this Agreement as
a Guarantor (including any Subsidiary hereafter executing and delivering an
Additional Guarantor Supplement in the form called for by Section 12 hereof) or
a separate Guaranty being referred to herein as a “Guarantor” and collectively
the “Guarantors”).

 

Section 4.2.                                Further Assurances.  In the event
the Borrower or any Guarantor forms or acquires any other Subsidiary after the
date hereof, except as otherwise provided in Section 4.1 above, the Borrower
shall promptly upon such formation or acquisition cause such newly formed or
acquired Subsidiary to execute a Guaranty as the Administrative Agent may then
require, and the Borrower shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

 

SECTION 5.                                                 DEFINITIONS;
INTERPRETATION.

 

Section 5.1.                                Definitions.  The following terms
when used herein shall have the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a

 

6

--------------------------------------------------------------------------------


 

Person, or of any business or division of a Person, (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person (other than a Person that is a Subsidiary), or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary) provided that the Borrower or the Subsidiary is the surviving
entity.

 

“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, (d) Transactions Costs, (e) any
non-recurring costs and extraordinary expenses approved by the Administrative
Agent in its sole discretion, (f) restructuring charges and any other items
approved by the Administrative Agent in its sole reasonable discretion, plus
(g) synergies related to a Permitted Acquisition approved by the Administrative
Agent in its sole reasonable discretion; provided that Adjusted EBITDA shall be
(i) $10,053,000 for the three months ended June 30, 2007, (ii) $9,247,000 for
the three months ended September 30, 2007, and (iii) $10,267,000 for the three
months ended December 31, 2007; provided, further that there shall be included
in such determination for such period all such amounts attributable to any
Person acquired during such period pursuant to a Permitted Acquisition to the
extent not subsequently sold or otherwise disposed of during such period.

 

“Administrative Agent” means Bank of Montreal, in is capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Bridge Loan Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.

 

7

--------------------------------------------------------------------------------


 

“Applicable Margin” means the rates per annum shown in accordance with the
following schedule:

 

FROM AND INCLUDING

 

TO AND INCLUDING:

 

APPLICABLE MARGIN
SHALL BE:

 

 

 

 

 

 

 

the date hereof

 

August 5, 2008

 

0

%

 

 

 

 

 

 

August 6, 2008

 

September 5, 2008

 

0.50

%

 

 

 

 

 

 

September 6, 2008

 

October 5, 2008

 

1.00

%

 

 

 

 

 

 

October 6, 2008

 

November 5, 2008

 

1.50

%

 

 

 

 

 

 

November 6, 2008

 

December 5, 2008

 

2.00

%

 

 

 

 

 

 

December 6, 2008

 

January 5, 2009

 

2.50

%

 

 

 

 

 

 

January 6, 2009

 

February 5, 2009

 

3.00

%

 

 

 

 

 

 

February 6, 2009

 

March 5, 2009

 

3.50

%

 

 

 

 

 

 

March 6, 2009

 

and thereafter

 

4.00

%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Base Rate” means for any day the greater of:  (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an

 

8

--------------------------------------------------------------------------------


 

amount equal or comparable to the principal amount for which such rate is being
determined, plus (y) 1/2 of 1%.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, other than acquisitions of such interests by Scott K.
Ginsburg, (b) the failure of individuals who are members of the board of
directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Indebtedness for Borrowed Money of the
Borrower or any Subsidiary shall occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

9

--------------------------------------------------------------------------------


 

“Collateral Account” is defined in Section 1.4(b) hereof.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make its
Loan on the Closing Date in the principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(a), 8.10(b), or 8.10(d) hereof.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, with reference to any period, Net Income for such period, plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, and (c) depreciation of fixed assets and amortization of
intangible assets for such period.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any Guarantor or any of the
Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or

 

10

--------------------------------------------------------------------------------


 

groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
Hazardous Material or (e) pollution (including any Release to air, land, surface
water or groundwater), and any amendment, rule, regulation, order or directive
issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in
Section 5.1(a) hereof.

 

“Fixed Charge Coverage Ratio” means as of the last day of each fiscal quarter of
the Borrower, the ratio of (a) Adjusted EBITDA minus Capital Expenditures
(including any Capital Expenditures of any Acquired Business) for the same four
fiscal quarters then ended to (b) Fixed Charges for the same four fiscal
quarters then ended.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
(b) cash Interest Expense for such period, (c) federal, state, and local income
taxes paid or payable by the Borrower and its Subsidiaries in cash during such
period, (d) the aggregate amount of dividends paid in cash by the Borrower
during such period, and (e) the aggregate cash consideration paid by the
Borrower during such period in connection with any repurchases of its capital
stock; provided (i) that for each period ending on or prior to December 31,
2008, all amounts in clauses (a), (b) and (c) above shall be calculated as such
amounts paid from March 13, 2008 and then annualized and (ii) for the quarterly
period ending on June 30, 2008 for purposes of clause (a) above, the Borrower
shall be deemed to have made scheduled principal payments on the “Term A Loans”
(as defined in the Senior Credit Agreement) in the amount equal to $3,250,000.

 

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

11

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

 

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities,
including but not limited to convertible debentures), (b) all indebtedness for
the deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business which are not more than
thirty (30) days past due), (c) all indebtedness secured by any Lien upon
Property of such Person, whether or not such Person has assumed or become liable
for the payment of such indebtedness, (d) all Capitalized Lease Obligations of
such Person, and (e) all obligations of such Person on or with respect to
letters of credit, bankers’ acceptances and other extensions of credit whether
or not representing obligations for borrowed money.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means each March 31, June 30, September 30 and
December 31 (commencing with June 30, 2008) and the Maturity Date.

 

12

--------------------------------------------------------------------------------


 

“Interest Rate Cap” means the rate per annum equal to 15%.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes the financial institutions from time to time party
to this Agreement, including each assignee Lender pursuant to Section 13.12
hereof.

 

 “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” is defined in Section 1.1 hereof.

 

“Loan Documents” means this Agreement, the Notes (if any), the Guaranties, and
each other instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.

 

 “Loan Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated or have expired, the percentage held by such Lender of the aggregate
principal amount of all Loans then outstanding.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower or
any Subsidiary to perform its material obligations under any Loan Document or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder.

 

“Maturity Date” means June 5, 2010.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable costs, fees and expenses incurred in connection
therewith, (ii) income, sale, use or other transactional taxes paid or payable
by such Person as a result of such Disposition, and (iii) the principal amount
of, premium, if any, and interest on any Indebtedness for Borrowed Money secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness
for Borrowed Money is required to be repaid in connection with such Disposition,
(b) with respect to any Event of Loss of a Person, cash and cash equivalent
proceeds received by or for such Person’s account (whether as a result of
payments made under any applicable insurance policy therefor or in connection
with condemnation proceedings or otherwise), net of (i) reasonable

 

13

--------------------------------------------------------------------------------


 

costs, fees and expenses incurred in connection with the collection of such
proceeds, awards or other payments and (ii) the principal amount, premium, if
any, and interest on any Indebtedness for Borrowed Money secured by a Lien on
the asset (or a portion thereof) subject to such Event of Loss, which
Indebtedness for Borrowed Money is required to be repaid in connection with such
Event of Loss, and (c) with respect to any issuance of any Indebtedness for
Borrowed Money by a Person,  cash and cash equivalent proceeds received by or
for such Person’s account, net of reasonable legal, underwriting, and other fees
and expenses incurred in connection therewith.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has a
equity interest in, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, (c) any non-cash gains or non-cash losses, (d) any other
extraordinary gains or extraordinary losses, (e) any results from discontinued
operations and (f) impairment charges with respect to any assets.

 

“Note” and “Notes” each is defined in Section 1.6 hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all fees and charges payable hereunder, and all other
payment obligations of the Borrower or any of its Subsidiaries arising under or
in relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary.

 

14

--------------------------------------------------------------------------------


 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans constitute (i) more than fifty percent (50%) of the sum of the
total outstanding Loans of the Lenders if there are more than two Lenders at
such time, and (ii) one hundred percent (100%) of the sum of the total
outstanding Loans of the Lenders if there are one or two Lenders at such time.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Senior Agent” is defined in the definition of Senior Credit Agreement set forth
in this Section 5.1.

 

“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 13, 2008 by and between the Borrower, the guarantors
party thereto, Bank of Montreal, as Administrative Agent for itself and the
other lenders and financial institutions party thereto (the “Senior Agent”) and
such lenders, as the same may be amended, modified, supplemented or restated
from time to time.

 

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by the Administrative Agent and is otherwise
pursuant to documentation that is, which is in an amount that is, and which
contains interest rates, payment terms, maturities, amortization schedules,
covenants, defaults, remedies and other material terms that are in form and
substance, in each case satisfactory to the Administrative Agent.

 

“Subordination Agreement” means the agreement entered into by and among the
Administrative Agent and the Senior Agent in the form attached hereto as
Exhibit F, and any agreement entered into by and among the Administrative Agent
and the holders of any Subordinated Debt, in form and substance satisfactory to
the Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time and (b) all Indebtedness for Borrowed
Money of any other Person which is directly or indirectly guaranteed by the
Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

 

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to Adjusted EBITDA of the Borrower and
its Subsidiaries for the period of four fiscal quarters then ended.

 

“Transaction Costs” means all transaction fees, charges and other amounts
related to this Agreement or any Permitted Acquisitions as approved by the
Administrative Agent (including, without limitation, any financing fees, merger
and acquisition fees, legal fees and expenses, due diligence fees or any other
fees and expenses in connection therewith).

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Vyvx” means collectively, Level 3 Communications LLC, a Delaware limited
liability company, Wiltel Communications, LLC, a Delaware limited liability
company and Vyvx, LLC, a Delaware limited liability company.

 

“Vyvx Acquisition” means the acquisition of substantially all of the assets of
Vyvx upon satisfaction of the conditions precedent under Section 7 hereof.

 

16

--------------------------------------------------------------------------------


 

“Vyvx Asset Purchase Agreement” means that certain Asset Purchase Agreement
dated as of December 18, 2007, by and among the Borrower and Vyvx, together with
any amendments, modifications or supplements thereto, in effect on the date
hereof.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

Section 5.2.                                Interpretation.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  The words “hereof”, “herein”, and “hereunder” and words of like
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All references to time of
day herein are references to Chicago, Illinois, time unless otherwise
specifically provided.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

 

Section 5.3.                                Change in Accounting Principles. 
If, after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 6.5 hereof and such change shall result in a change in the method of
calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made.  No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles.  Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

 

17

--------------------------------------------------------------------------------


 

SECTION 6.                                                 REPRESENTATIONS AND
WARRANTIES.

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

 

Section 6.1.                                          Organization and
Qualification.  The Borrower is duly organized, validly existing, and in good
standing as a corporation under the laws of the State of Delaware, has full and
adequate power to own its Property and conduct its business as now conducted,
and is duly licensed or qualified and in good standing in each jurisdiction in
which the nature of the business conducted by it or the nature of the Property
owned or leased by it requires such licensing or qualifying, except where the
failure to do so would not have a Material Adverse Effect.

 

Section 6.2.                                          Subsidiaries.  Each
Subsidiary is duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.  Schedule 6.2 hereto identifies
each Subsidiary, the jurisdiction of its organization, the percentage of issued
and outstanding shares of each class of its capital stock or other equity
interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding. 
All of the outstanding shares of capital stock and other equity interests of
each Subsidiary are validly issued and outstanding and fully paid and
nonassessable, except as set forth on Schedule 6.2, and all such shares and
other equity interests indicated on Schedule 6.2 as owned by the Borrower or
another Subsidiary are owned beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Senior Agent under and pursuant to the Senior Credit Agreement or the
collateral documents related thereto.  There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary except as set forth on Schedule 6.2.

 

Section 6.3.                                          Authority and Validity of
Obligations.  The Borrower has full right and authority to enter into this
Agreement and the other Loan Documents executed by it, to make the borrowings
herein provided for and to perform all of its obligations hereunder and under
the other Loan Documents executed by it.  Each Subsidiary has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
and to perform all of its obligations under the Loan Documents executed by it. 
The Loan Documents delivered by the Borrower and its Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and its Subsidiaries enforceable against
them in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance

 

18

--------------------------------------------------------------------------------


 

or observance by the Borrower or any Subsidiary of any of the matters and things
herein or therein provided for, (a) contravene or constitute a default under any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and by-laws, certificate or articles of association
and operating agreement, partnership agreement, or other similar organizational
documents) of the Borrower or any Subsidiary, (b) contravene or constitute a
default under any provision of law, any judgment, injunction, order, decree,
covenant, indenture or agreement of binding upon or affecting the Borrower or
any Subsidiary or any of their Property, in each case where such contravention
or default, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (c) result in the creation or imposition of
any Lien on any Property of the Borrower or any Subsidiary other than the Liens
granted in favor of the Senior Agent under and pursuant to the Senior Credit
Agreement or the collateral documents related thereto.

 

Section 6.4.                                          Use of Proceeds; Margin
Stock.  The Borrower shall use the proceeds of the Loans to fund the Vyvx
Acquisition and for such other legal and proper purposes as are consistent with
all applicable laws.  Neither the Borrower nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.  Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.

 

Section 6.5.                                          Financial Reports.   The
consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2006 and December 31, 2007, and the related consolidated statements
of income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of KPMG LLP, independent public
accountants, heretofore furnished to the Administrative Agent and the Lenders,
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  Neither the Borrower nor any Subsidiary has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 8.5 hereof.

 

Section 6.6.                                          No Material Adverse
Change.  Since December 31, 2006, there has been no change in the condition
(financial or otherwise) or business prospects of the Borrower or any Subsidiary
except those occurring in the ordinary course of business, none of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.7.                                          Full Disclosure.  The
statements and information furnished to the Administrative Agent and the Lenders
in connection with the negotiation of this Agreement and the other Loan
Documents and the commitments by the Lenders to provide all or part of the
financing contemplated hereby do not contain any untrue statements of a material
fact or omit a material fact necessary to make the material statements contained
herein or therein not

 

19

--------------------------------------------------------------------------------


 

misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared on the basis of information
and estimates the Borrower believed to be reasonable at the time.

 

Section 6.8.                                          Trademarks, Franchises,
and Licenses.  The Borrower and its Subsidiaries own, possess, or have the right
to use all necessary patents, licenses, franchises, trademarks, trade names,
trade styles, copyrights, trade secrets, know how, and confidential commercial
and proprietary information to conduct their businesses as now conducted,
without known conflict with any patent, license, franchise, trademark, trade
name, trade style, copyright or other proprietary right of any other Person.

 

Section 6.9.                                          Governmental Authority and
Licensing.  The Borrower and its Subsidiaries have received all licenses,
permits, and approvals of all federal, state, and local governmental
authorities, if any, necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding which, if adversely
determined, could reasonably be expected to result in revocation or denial of
any material license, permit or approval is pending or, to the knowledge of the
Borrower, threatened.

 

Section 6.10.                                   Good Title.  The Borrower and
its Subsidiaries have good and defensible title (or valid leasehold interests)
to their assets as reflected on the most recent consolidated balance sheet  of
the Borrower and its Subsidiaries furnished to the Administrative Agent and the
Lenders (except for sales of assets in the ordinary course of business), subject
to no Liens other than such thereof as are permitted by Section 8.8 hereof.

 

Section 6.11.                                   Litigation and Other
Controversies.  Except as set forth on Schedule 6.11, there is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against the Borrower or any Subsidiary or
any of their Property which if adversely determined, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 6.12.                                   Taxes.  All tax returns required
to be filed by the Borrower or any Subsidiary in any jurisdiction have, in fact,
been filed, and all taxes, assessments, fees, and other governmental charges
upon the Borrower or any Subsidiary or upon any of its Property, income or
franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided.  The Borrower does not
know of any proposed additional tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts.  Adequate provisions in accordance with GAAP for taxes on the
books of the Borrower and each Subsidiary have been made for all open years, and
for its current fiscal period.

 

Section 6.13.                                   Approvals.  No authorization,
consent, license or exemption from, or filing or registration with, any court or
governmental department, agency or instrumentality, nor any

 

20

--------------------------------------------------------------------------------


 

approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by the Borrower or any Subsidiary of any Loan
Document, except for such approvals which have been obtained prior to the date
of this Agreement and remain in full force and effect.

 

Section 6.14.                                   Affiliate Transactions.  Except
as set forth on Schedule 6.14, neither the Borrower nor any Subsidiary is a
party to any contracts or agreements with any of its Affiliates (other than with
Wholly-owned Subsidiaries) on terms and conditions which are less favorable to
the Borrower or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.

 

Section 6.15.                                   Investment Company.  Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 6.16.                                   ERISA.  The Borrower and each
other member of its Controlled Group has fulfilled its obligations under the
minimum funding standards of and is in compliance in all material respects with
ERISA and the Code to the extent applicable to it and has not incurred any
liability to the PBGC or a Plan under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.  Neither the Borrower nor
any Subsidiary has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.

 

Section 6.17.                                   Compliance with Laws.  (a) The
Borrower and its Subsidiaries are in compliance with the requirements of all
federal, state and local laws, rules and regulations applicable to or pertaining
to their Property or business operations (including, without limitation, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, and laws and regulations establishing quality criteria and standards
for air, water, land and toxic or hazardous wastes and substances), where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Without limiting the representations and
warranties set forth in Section 6.17(a) above, except for such matters,
individually or in the aggregate, which could not reasonably be expected to
result in a Material Adverse Effect, the Borrower represents and warrants that: 
(i) the Borrower and its Subsidiaries, and each of the Premises, comply in all
material respects with all applicable Environmental Laws; (ii) the Borrower and
its Subsidiaries have obtained all governmental approvals required for their
operations and each of the Premises by any applicable Environmental Law;
(iii) the Borrower and its Subsidiaries have not, and the Borrower has no
knowledge of any other Person who has, caused any Release, threatened Release or
disposal of any Hazardous Material at, on, about, or off any of the Premises in
any material quantity and, to the knowledge of the Borrower, none of the
Premises are adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) none of the Premises contain and have contained any:  (1) underground
storage tank, (2) material amounts of asbestos containing building material,
(3) landfills or dumps, (4) hazardous waste management facility as defined
pursuant to RCRA or any comparable state law, or (5) site on or nominated for
the National Priority List promulgated pursuant to CERCLA

 

21

--------------------------------------------------------------------------------


 

or any state remedial priority list promulgated or published pursuant to any
comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) the Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;
(vii) the Borrower and its Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving the Borrower or any Subsidiary or any of the Premises, and there are
no conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for an Environmental Claim against the Borrower or
any Subsidiary or such Premises; (viii) none of the Premises are subject to any,
and the Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Premises which pose an unreasonable risk to the environment or the health or
safety of Persons.

 

Section 6.18.                                   Other Agreements.  Neither the
Borrower nor any Subsidiary is in default under the terms of any covenant,
indenture or agreement of or affecting such Person or any of its Property, which
default if uncured could reasonably be expected to have a Material Adverse
Effect.

 

Section 6.19.                                   Solvency.  The Borrower and its
Subsidiaries are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.

 

Section 6.20.                                   No Broker Fees. No broker’s or
finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated thereby; and the Borrower hereby agrees to indemnify
the Administrative Agent and the Lenders against, and agree that they will hold
the Administrative Agent and the Lenders harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

 

Section 6.21.                                   No Default.  No Default or Event
of Default has occurred and is continuing.

 

SECTION 7.                                                 CONDITIONS PRECEDENT.

 

The obligation of the Lenders to make the Loans hereunder is subject to the
following conditions precedent:

 

(a)   the Administrative Agent shall have received this Agreement duly executed
by the Borrower and its Subsidiaries, as Guarantors, and the Lenders;

 

(b)   if requested by any Lender, the Administrative Agent shall have received
for such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.6 hereof;

 

22

--------------------------------------------------------------------------------


 

(c)   the Administrative Agent shall have received evidence of insurance
required to be maintained hereunder;

 

(d)   the Administrative Agent shall have received copies of the Borrower’s and
each Subsidiary’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;

 

(e)   the Administrative Agent shall have received copies of resolutions of the
Borrower’s and each Subsidiary’s Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower’s and each
Subsidiary’s behalf, all certified in each instance by its Secretary or
Assistant Secretary;

 

(f)   the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Subsidiary (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization and of each state in which it is qualified
to do business as a foreign corporation or organization;

 

(g)   the Administrative Agent shall have received the initial fees called for
by Section 2 hereof;

 

(h)   the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Subsidiary evidencing the absence of Liens on its Property except as permitted
by Section 8.8 hereof;

 

(i)   the Administrative Agent shall have received the favorable written opinion
of counsel to the Borrower and each Subsidiary, in form and substance
satisfactory to the Administrative Agent;

 

(j)   the Administrative Agent shall have received an executed Internal Revenue
Service Form W-9 for the Borrower; and

 

(k)   the Administrative Agent and the Senior Agent shall have entered into a
Subordination Agreement in form and substance acceptable to the Administrative
Agent and the Lenders;

 

(l)   each of the representations and warranties set forth herein shall be and
remain true and correct in all material respects as of the Closing Date, except
to the extent the same expressly relate to an earlier date; and

 

23

--------------------------------------------------------------------------------


 

(m)   the Administrative Agent shall have received evidence that the Borrower
has acquired substantially all of the assets of Vyvx, including without
limitation, satisfaction of the following conditions:

 

(i)   if a new Subsidiary is formed or acquired as a result of or in connection
with the Vyvx Acquisition, the Borrower shall have complied with the
requirements of Section 4 hereof in connection therewith and shall deliver to
the Administrative Agent (A) certified resolutions of the Board of Directors of
such new Subsidiary authorizing the actions required by Section 4 hereof,
(B) articles of incorporation certified to by the Secretary of State of such new
Subsidiaries state of incorporation, (C) by-laws certified to by an authorized
officer of such new Subsidiary, (D) a good standing certificate of such new
Subsidiary from the state of incorporation, and (E) an opinion of counsel to
such new Subsidiary;

 

(ii)   the Administrative Agent shall have received audited financial statements
for Vyvx for the fiscal years ending December 31, 2006 and December 31, 2007,
and a closing balance sheet of the Borrower adjusted to give effect to the Vyvx
Acquisition in form and substance acceptable to the Administrative Agent;

 

(iii)   no Material Adverse Effect (as defined in the Vyvx Asset Purchase
Agreement) with respect to Vyvx shall have occurred since September 30, 2007;

 

(iv)   the Acquisition shall have been approved by Vyvx’s directors and
shareholders (if necessary), and all necessary legal and regulatory approvals
with respect to the Vyvx Acquisition shall have been obtained.  There shall be
no injunction, temporary restraining order or other legal action in effect which
would prohibit the closing of Vyvx Acquisition or the closing and funding of any
Loan in connection therewith;

 

(v)   the Administrative Agent shall have received certificates or other
evidence reasonably acceptable to it of the solvency of the Borrower on a
consolidated basis after giving effect to the Vyvx Acquisition;

 

(vi)   after giving effect to the Vyvx Acquisition the Borrower shall have not
less than $5,000,000 of Excess Availability as such term is defined and used in
the Senior Credit Agreement, provided that accounts payable are at historically
normal levels reasonably acceptable to the Administrative Agent;

 

(vii)   the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that (A) the Borrower’s pro forma
Adjusted EBTIDA for the twelve months ending immediately prior to the Vyvx
Acquisition is at least $50,000,000 and (B) that the Total Leverage Ratio and
Senior Leverage Ratio is less 3.5 to 1.0 and 2.5 to 1.0, respectively,
calculated based on the Adjusted EBITDA for the twelve months prior ending
immediately prior to the Vyvx Acquisition (assuming the indebtedness occurred at
the time of

 

24

--------------------------------------------------------------------------------


 

the Vyvx Acquisition was incurred on the first day of such twelve month period
and on a pro forma basis after giving effect to the Vyvx Acquisition); provided
that, for purposes of determining compliance with each of the aforementioned
conditions, Adjusted EBITDA shall be calculated on a pro forma basis to include
EBITDA of Vyvx and the synergies related to the Vyvx Acquisition with any such
adjustments to EBITDA to be reasonably acceptable to the Administrative Agent;

 

(viii)   the Administrative Agent shall have received the Vyvx Asset Purchase
Agreement and the Vyvx Acquisition shall have been consummated (A) in accordance
with the Vyvx Asset Purchase Agreement and the related disclosure schedules and
exhibits thereto, without waiver or amendment thereof (other than any such
waivers or amendments (including, without limitation, with respect to any
representations and warranties in the Vyvx Asset Purchase Agreement) as are not
materially adverse to the Lenders) unless consented to by the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) or (B) on
such other terms and conditions as are reasonably satisfactory to the
Administrative Agent; and

 

(ix)   the Administrative Agent shall have received customary lien searches on
the Property of Vyvx evidencing the absence of liens on its property except for
liens permitted hereunder.

 

SECTION 8.                                                 COVENANTS.

 

The Borrower agrees that, so long as the Loans are outstanding and any other
credit is available to or is in use by the Borrower hereunder, except to the
extent compliance in any case or cases is waived in writing pursuant to the
terms of Section 13.13 hereof:

 

Section 8.1.                                          Maintenance of Business. 
The Borrower shall, and shall cause each Subsidiary to, preserve and maintain
its existence, except as otherwise provided in Section 8.10(c) hereof.  The
Borrower shall, and shall cause each Subsidiary to, preserve and keep in force
and effect all licenses, permits, franchises, approvals, patents, trademarks,
trade names, trade styles, copyrights, and other proprietary rights necessary to
the proper conduct of its business where the failure to do so could reasonably
be expected to have a Material Adverse Effect.

 

Section 8.2.                                          Maintenance of
Properties.  The Borrower shall, and shall cause each Subsidiary to, maintain,
preserve, and keep its property, plant, and equipment in good repair, working
order and condition (ordinary wear and tear excepted), and shall from time to
time make all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.

 

25

--------------------------------------------------------------------------------


 

Section 8.3.                                Taxes and Assessments.  The Borrower
shall duly pay and discharge, and shall cause each Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

 

Section 8.4.                                Insurance.  The Borrower shall
insure and keep insured, and shall cause each Subsidiary to insure and keep
insured, with good and responsible insurance companies, all insurable Property
owned by it which is of a character usually insured by Persons similarly
situated and operating like Properties against loss or damage from such hazards
and risks, and in such amounts, as are insured by Persons similarly situated and
operating like Properties; and the Borrower shall insure, and shall cause each
Subsidiary to insure, such other hazards and risks (including, without
limitation, business interruption, employers’ and public liability risks) with
good and responsible insurance companies as and to the extent usually insured by
Persons similarly situated and conducting similar businesses.  The Borrower
shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section.

 

Section 8.5.                                Financial Reports.  The Borrower
shall, and shall cause each Subsidiary to, maintain a standard system of
accounting in accordance with GAAP and shall furnish to the Administrative
Agent, and each Lender such information respecting the business and financial
condition of the Borrower and each Subsidiary as the Administrative Agent or
such Lender may reasonably request; and without any request, shall furnish to
the Administrative Agent, and the Lenders:

 

(a)                                  as soon as available, and in any event no
later than forty-five (45) days after the last day of each fiscal quarter of
each fiscal year of the Borrower, a copy of the consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the last day of such
fiscal quarter and the consolidated and consolidating statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the
fiscal quarter and for the fiscal year-to-date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP (subject to the absence of footnote disclosures and
year-end audit adjustments) and certified to by its chief financial officer or
another officer of the Borrower acceptable to the Administrative Agent;

 

(b)                                 as soon as available, and in any event no
later than ninety (90) days after the last day of each fiscal year of the
Borrower, a copy of the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the last day of the fiscal year then ended
and the consolidated and consolidating statements of income, retained earnings,
and cash flows of the Borrower and its Subsidiaries for the fiscal year then
ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year, accompanied in the
case of the consolidated financial statements by an unqualified opinion of KPMG
LLP or another

 

26

--------------------------------------------------------------------------------


 

firm of independent public accountants of recognized national standing, selected
by the Borrower and reasonably satisfactory to the Administrative Agent and the
Required Lenders, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in accordance with GAAP
the consolidated financial condition of the Borrower and its Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

 

(c)                                  within the period provided in
subsection (b) above, the written statement of the accountants who certified the
audit report thereby required that in the course of their audit they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants have obtained knowledge of any such Default or Event of Default,
they shall disclose in such statement the nature and period of the existence
thereof;

 

(d)                                 promptly after receipt thereof, any
additional written reports, management letters or other detailed information
contained in writing concerning significant aspects of the Borrower’s or any
Subsidiary’s operations and financial affairs given to it by its independent
public accountants;

 

(e)                                  promptly after the sending or filing
thereof, copies of each financial statement, report, notice or proxy statement
sent by the Borrower or any Subsidiary to its stockholders or other equity
holders, and copies of each regular, periodic or special report, registration
statement or prospectus (including all Form 10-K, Form 10-Q and Form 8-K
reports) filed by the Borrower or any Subsidiary with any securities exchange or
the Securities and Exchange Commission or any successor agency;

 

(f)                                    promptly after receipt thereof, a copy of
each audit made by any regulatory agency of the books and records of the
Borrower or any Subsidiary or of notice of any material noncompliance with any
applicable law, regulation or guideline relating to the Borrower or any
Subsidiary, or its business;

 

(g)                                 as soon as available, and in any event no
later than thirty (30) days after the beginning of each fiscal year of the
Borrower, a copy of the Borrower’s consolidated and consolidating business plan
for such fiscal year, such business plan to show the Borrower’s projected
consolidated and consolidating revenues, expenses and balance sheet on a
quarter-by-quarter basis, such business plan to be in reasonable detail prepared
by the Borrower and in form satisfactory to the Administrative Agent and the
Required Lenders (which shall include a summary of all assumptions made in
preparing such business plan);

 

(h)                                 notice of any Change of Control;

 

27

--------------------------------------------------------------------------------


 

(i)                                     promptly after knowledge thereof shall
have come to the attention of any responsible officer of the Borrower, written
notice of (i) any threatened or pending litigation or governmental or
arbitration proceeding or labor controversy against the Borrower or any
Subsidiary or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect; (ii) the occurrence of
any Default or Event of Default hereunder; or (iii) any condition exists or the
occurrence of an event that would reasonably be expected to have a Material
Adverse Effect; and

 

(j)                                     with each of the financial statements
delivered pursuant to subsections (a) and (b) above, a written certificate in
the form attached hereto as Exhibit C signed by the chief financial officer of
the Borrower or another officer of the Borrower acceptable to the Administrative
Agent to the effect that to the best of such officer’s knowledge and belief no
Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Borrower or any Subsidiary to remedy
the same.  Such certificate shall also set forth the calculations supporting
such statements in respect of Section 8.22 hereof.

 

Section 8.6.                                     Inspection.  The Borrower
shall, and shall cause each Subsidiary to, permit the Administrative Agent, and
each Lender and each of their duly authorized representatives and agents to
visit and inspect any of its Property, corporate books, and financial records,
to examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees and independent public accountants (and by
this provision the Borrower hereby authorizes such accountants to discuss with
the Administrative Agent, and such Lenders, the finances and affairs of the
Borrower and its Subsidiaries) at such reasonable times and intervals during
normal business hours as the Administrative Agent or any such Lender may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to the Borrower.

 

Section 8.7.                                     Borrowings and Guaranties.  The
Borrower shall not, nor shall it permit any Subsidiary to, issue, incur, assume,
create or have outstanding any Indebtedness for Borrowed Money, or incur
liabilities for interest rate, currency, or commodity cap, collar, swap, or
similar hedging arrangements, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or supply funds thereto or invest therein or otherwise assure a creditor of
another against loss, or apply for or become liable to the issuer of a letter of
credit which supports an obligation of another, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:

 

(a)                                  the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability of the Borrower and its
Subsidiaries owing to the Administrative Agent and the Lenders (and their
Affiliates);

 

28

--------------------------------------------------------------------------------


 

(b)                                 purchase money indebtedness and Capitalized
Lease Obligations of the Borrower and its Subsidiaries in an amount not to
exceed [$5,500,000] in the aggregate at any one time outstanding;

 

(c)                                  obligations of the Borrower or any
Subsidiary arising out of interest rate, foreign currency, and commodity hedging
agreements entered into with financial institutions in connection with bona fide
hedging activities in the ordinary course of business and not for speculative
purposes;

 

(d)                                 endorsement of items for deposit or
collection of commercial paper received in the ordinary course of business;

 

(e)                                  intercompany advances from time to time
owing by any Guarantor to the Borrower or another Guarantor or by the Borrower
to a Guarantor in the ordinary course of business to finance working capital
needs;

 

(f)                                    indebtedness of the Borrower or any
Subsidiary existing on March 13, 2008 and not otherwise permitted under this
Section and listed on Schedule 8.7, and any refinancings, refundings, renewals
and extensions thereof;

 

(g)                                 unsecured Subordinated Debt issued by the
Borrower the proceeds of which are used to repay the Bridge Loan; provided that
(i) the principal amount of such Subordinated Debt shall not exceed the
principal amount outstanding under the Bridge Loan at the time of such issuance
and (ii) such Subordinated Debt shall be subject to a Subordination Agreement;
and

 

(h)                                 indebtedness owing to the lenders under the
Senior Credit Agreement in an amount not to exceed $145,000,000 in the aggregate
and Hedging Liability and Funds Transfer and Deposit Account Liability of the
Borrower and its Subsidiaries owing to the Senior Agent and the “Lenders” (and
their Affiliates) under the Senior Credit Agreement.

 

Section 8.8.                                Liens.  The Borrower shall not, nor
shall it permit any Subsidiary to, create, incur or permit to exist any Lien of
any kind on any Property owned by any such Person; provided, however, that the
foregoing shall not apply to nor operate to prevent:

 

(a)                                  Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which the Borrower or any Subsidiary is a
party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

29

--------------------------------------------------------------------------------


 

(b)                                 mechanics’, workmen’s, materialmen’s,
landlords’, carriers’ or other similar Liens arising in the ordinary course of
business with respect to obligations which are not due or which are being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest;

 

(c)                                  judgment liens and judicial attachment
liens not constituting an Event of Default under Section 9.1(g) hereof and the
pledge of assets for the purpose of securing an appeal, stay or discharge in the
course of any legal proceeding, provided that the aggregate amount of such
judgment liens and attachments and liabilities of the Borrower and its
Subsidiaries secured by a pledge of assets permitted under this subsection,
including interest and penalties thereon, if any, shall not be in excess of
$1,750,000 at any one time outstanding;

 

(d)                                 Liens on equipment of the Borrower or any
Subsidiary created solely for the purpose of securing indebtedness permitted by
Section 8.7(b) hereof, representing or incurred to finance the purchase price of
such Property, provided that no such Lien shall extend to or cover other
Property of the Borrower or such Subsidiary other than the respective Property
so acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;

 

(e)                                  any interest or title of a lessor under any
operating lease;

 

(f)                                    easements, rights-of-way, restrictions,
and other similar encumbrances against real property incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not materially detract from the value of the Property subject thereto
or materially interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary;

 

(g)                                 Liens existing on any asset of any Person at
the time such Person becomes a Subsidiary or is merged or consolidated with or
into a Subsidiary which (i) were not created in contemplation of or in
connection with such event and (ii) do not extend to or cover any other Property
or assets of the Borrower or any Subsidiary, so long as any Indebtedness for
Borrowed Money related to any such liens is permitted under Section 8.7;

 

(h)                                 Liens not otherwise permitted by this
Section and in existence on March 13, 2008 and described on Schedule 8.8; and

 

(i)                                     Liens granted in favor of the Senior
Agent pursuant to the Senior Credit Agreement or the collateral documents
related thereto.

 

Section 8.9.                                Investments, Acquisitions, Loans and
Advances.  The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees

 

30

--------------------------------------------------------------------------------


 

in the ordinary course of business), any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:

 

(a)                                  investments in direct obligations of the
United States of America or of any agency or instrumentality thereof whose
obligations constitute full faith and credit obligations of the United States of
America, provided that any such obligations shall mature within one year of the
date of issuance thereof;

 

(b)                                 investments in commercial paper rated at
least P-1 by Moody’s and at least A-1 by S&P maturing within one year of the
date of issuance thereof;

 

(c)                                  investments in certificates of deposit
issued by any Lender or by any United States commercial bank having capital and
surplus of not less than $100,000,000 which have a maturity of one year or less;

 

(d)                                 investments in repurchase obligations with a
term of not more than seven (7) days for underlying securities of the types
described in subsection (a) above entered into with any bank meeting the
qualifications specified in subsection (c) above, provided all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System;

 

(e)                                  investments in money market funds that
invest solely, and which are restricted by their respective charters to invest
solely, in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above;

 

(f)                                    the Borrower’s investment existing on the
date of this Agreement in its Foreign Subsidiaries and the Borrower’s
investments from time to time in its Domestic Subsidiaries, and investments made
from time to time by a Domestic Subsidiary in one or more of its Domestic
Subsidiaries;

 

(g)                                 intercompany advances made from time to time
by the Borrower or a Guarantor to another Guarantor or by a Guarantor to the
Borrower in the ordinary course of business to finance working capital needs;

 

(h)                                 the Vyvx Acquisition;

 

(i)                                     the Borrower’s and Subsidiaries’
investments existing on the date of this Agreement and listed on Schedule 8.9
hereof; and

 

(j)                                     investments in hedges, including
currency and interest rate hedges; provided such investments shall be for
non-speculative purposes;

 

(k)                                  other investments, loans, and advances in
addition to those otherwise permitted by this Section in an amount not to exceed
$5,500,000 in the aggregate at any one time outstanding.

 

31

--------------------------------------------------------------------------------


 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

Section 8.10.                         Mergers, Consolidations and Sales.  The
Borrower shall not, nor shall it permit any Subsidiary to, be a party to any
merger or consolidation, or sell, transfer, lease or otherwise dispose of all or
any part of its Property, including any disposition of Property as part of a
sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that this Section shall not apply to nor operate to prevent:

 

(a)                                  the sale or lease of inventory in the
ordinary course of business;

 

(b)                                 the sale, transfer, lease or other
disposition of Property of the Borrower and its Subsidiaries to one another in
the ordinary course of its business;

 

(c)                                  the merger of any Subsidiary with and into
the Borrower or any other Subsidiary, provided that, in the case of any merger
involving (i) the Borrower, the Borrower is the corporation surviving the merger
and (ii) a Guarantor, a Guarantor or the Borrower is the surviving entity;

 

(d)                                 the sale of delinquent notes or accounts
receivable in the ordinary course of business for purposes of collection only
(and not for the purpose of any bulk sale or securitization transaction);

 

(e)                                  the sale, transfer or other disposition of
any tangible personal property that, in the reasonable business judgment of the
Borrower or its Subsidiary, has become obsolete or worn out, and which is
disposed of in the ordinary course of business; and

 

(f)                                    the sale, transfer, lease or other
disposition of Property of the Borrower or any Subsidiary (including any
disposition of Property as part of a sale and leaseback transaction) aggregating
for the Borrower and its Subsidiaries not more than $1,500,000 during any fiscal
year of the Borrower.

 

Section 8.11.                              Maintenance of Subsidiaries.  The
Borrower shall not assign, sell or transfer, nor shall it permit any Subsidiary
to issue, assign, sell or transfer, any shares of capital stock or other equity
interests of a Subsidiary; provided, however, that the foregoing shall not
operate to prevent (a) Liens on the capital stock or other equity interests of
Subsidiaries granted to the Senior Agent pursuant to the Senior Credit Agreement
or the collateral documents related thereto, (b) the issuance, sale, and
transfer to any person of any shares of capital stock of a Subsidiary solely for
the purpose of qualifying, and to the extent legally necessary to qualify, such
person as a director of such Subsidiary and (c) any transaction permitted by
Section 8.10(c) above.

 

32

--------------------------------------------------------------------------------


 

Section 8.12.                         Dividends and Certain Other Restricted
Payments.  The Borrower shall not, nor shall it permit any Subsidiary to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests) or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as “Restricted Payments”); provided, however, that the
foregoing shall not operate to prevent (i) the making of dividends or
distributions by any Subsidiary to the Borrower; and (ii) that so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the repurchase by the Borrower of its capital stock in an aggregate
amount not to exceed $3,000,000 per fiscal year of the Borrower.

 

Section 8.13.                         ERISA.  The Borrower shall, and shall
cause each Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to result in the imposition of a Lien against any
of its Property.  The Borrower shall, and shall cause each Subsidiary to,
promptly notify the Administrative Agent and each Lender of:  (a) the occurrence
of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.

 

Section 8.14.                         Compliance with Laws.  (a) The Borrower
shall, and shall cause each Subsidiary to, comply in all respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.

 

(b)                            Without limiting the agreements set forth in
Section 8.14(a) above, the Borrower shall, and shall cause each Subsidiary to,
at all times, do the following to the extent the failure to do so, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect:  (i) comply in all material respects with, and maintain each of the
Premises in compliance in all material respects with, all applicable
Environmental Laws; (ii) require that each tenant and subtenant, if any, of any
of the Premises or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in de minimis amounts; (vii) within ten (10) Business
Days notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with the
Borrower or

 

33

--------------------------------------------------------------------------------


 

any Subsidiary or any of the Premises: (1) any material liability for response
or corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (2) any material Environmental Claim; (3) any
material violation of an Environmental Law or material Release, threatened
Release or disposal of a Hazardous Material; (4) any restriction on the
ownership, occupancy, use or transferability arising pursuant to any
(x) Release, threatened Release or disposal of a Hazardous Material or
(y) Environmental Law; or (5) any environmental, natural resource, health or
safety condition, which could reasonably be expected to have a Material Adverse
Effect; (viii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental authority as set forth in a deed
or other instrument affecting the Borrower’s or any Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Premises
which the Borrower or any Subsidiary possesses or can reasonably obtain; and
(xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.

 

Section 8.15.                         Burdensome Contracts With Affiliates.
 Except as set forth on Schedule 6.14, the Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates (other than with Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to the Borrower
or such Subsidiary than would be usual and customary in similar contracts,
agreements or business arrangements between Persons not affiliated with each
other.

 

Section 8.16.                         No Changes in Fiscal Year.  The fiscal
year of the Borrower and its Subsidiaries ends on December 31 of each year; and
the Borrower shall not, nor shall it permit any Subsidiary to, change its fiscal
year from its present basis.

 

Section 8.17.                         Formation of Subsidiaries.  Promptly upon
the formation or acquisition of any Domestic Subsidiary, the Borrower shall
provide the Administrative Agent and the Lenders notice thereof and timely
comply with the requirements of Section 4 hereof (at which time Schedule 6.2
shall be deemed amended to include reference to such Subsidiary).  Except for
Foreign Subsidiaries existing on the Closing Date and identified on Schedule 6.2
hereof, the Borrower shall not, nor shall it permit any Subsidiary to, form or
acquire any Foreign Subsidiary.

 

Section 8.18.                         Change in the Nature of Business.  The
Borrower shall not, nor shall it permit any Subsidiary to, engage in any
business or activity if as a result the general nature of the business of the
Borrower or any Subsidiary would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.

 

Section 8.19.                         Use of Proceeds.  The Borrower shall use
the credit extended under this Agreement solely for the purposes set forth in,
or otherwise permitted by, Section 6.4 hereof.

 

34

--------------------------------------------------------------------------------


 

Section 8.20.                         No Restrictions.  Except as provided
herein, the Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of the
Borrower or any Subsidiary to:  (a) pay dividends or make any other distribution
on any Subsidiary’s capital stock or other equity interests owned by the
Borrower or any other Subsidiary, (b) pay any indebtedness owed to the Borrower
or any other Subsidiary, (c) make loans or advances to the Borrower or any other
Subsidiary, (d) transfer any of its Property to the Borrower or any other
Subsidiary, or (e) guarantee the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability and/or grant Liens on its assets to the
Administrative Agent as required by the Loan Documents.

 

Section 8.21.                         Subordinated Debt.  The Borrower shall
not, nor shall it permit any Subsidiary to, (a) amend or modify any of the terms
or conditions relating to Subordinated Debt, (b) make any voluntary prepayment
of Subordinated Debt or effect any voluntary redemption thereof, or (c) make any
payment on account of Subordinated Debt which is prohibited under the terms of
any instrument or agreement subordinating the same to the Obligations. 
Notwithstanding the foregoing, the Borrower may agree to a decrease in the
interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor.

 

Section 8.22.                         Financial Covenants.  (a) Total Leverage
Ratio.  As of the last day of each fiscal quarter of the Borrower ending during
the relevant period set forth below, the Borrower shall not permit the Total
Leverage Ratio to be greater than the corresponding ratio set forth opposite
such period:

 

FISCAL QUARTER
ENDING ON OR ABOUT

 

TOTAL LEVERAGE RATIO
SHALL NOT BE GREATER THAN:

The Closing Date through 06/30/08

 

4.25 to 1.0

07/01/08 through 09/30/08

 

4.00 to 1.0

10/01/08 through 12/31/09

 

3.75 to 1.0

01/01/10 and at all times thereafter

 

3.25 to 1.0

 

(b)                            Fixed Charge Coverage Ratio.  As of the last day
of each fiscal quarter of the Borrower, the Borrower shall maintain a Fixed
Charge Coverage Ratio of not less than 1.10 to 1.00.

 

Section 8.23                            Equity Offering.  Subject to the
requirements of applicable law, if any portion of the Loans remains outstanding
after December 5, 2009 and following consultation with the Administrative Agent
and upon written notice by the Administrative Agent (an “Equity Securities
Notice”), the Borrower shall execute an offering of Equity Securities (an
“Equity Securities Offering”) upon such terms and conditions as specified in the
Equity Securities Notice, it being understood that:  (a) the Borrower shall
engage one or more investment advisers

 

35

--------------------------------------------------------------------------------


 

reasonably acceptable to the Administrative Agent (the “Investment Adviser”)
which shall determine in its reasonable discretion after consultation with the
Borrower whether the Borrower shall publicly sell or privately place, in one or
more transactions, either equity securities (the “Equity Securities”) or other
securities the proceeds of which shall be sufficient to repay the outstanding
Loans; (b) such Equity Securities Offering shall be completed without regard to
the Borrower’s share price at that time; and (c) other arrangements with respect
to such Equity Securities or other securities will be customary, taking into
account the then prevailing market conditions as determined collectively by the
Administrative Agent and the Investment Bank.

 

SECTION 9.                                                 EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                                Events of Default.  Any one or more
of the following shall constitute an “Event of Default” hereunder:

 

(a)                                  default in the payment when due of all or
any part of the principal of any Loan (whether at the stated maturity thereof or
at any other time provided for in this Agreement), or default for a period of
five (5) Business Days in the payment when due of any fee or other Obligation
payable hereunder or under any other Loan Document;

 

(b)                                 default in the observance or performance of
any covenant set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12,
8.21, 8.22 or 8.23 hereof;

 

(c)                                  default in the observance or performance of
any other provision hereof or of any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the date on which such failure
shall first become known to any officer of the Borrower or (ii) written notice
thereof is given to the Borrower by the Administrative Agent;

 

(d)                                 any representation or warranty made herein
or in any other Loan Document or in any certificate furnished to the
Administrative Agent or the Lenders pursuant hereto or thereto or in connection
with any transaction contemplated hereby or thereby proves untrue in any
material respect as of the date of the issuance or making or deemed making
thereof;

 

(e)                                  any event occurs or condition exists (other
than those described in subsections (a) through (d) above) which is specified as
an event of default under any of the other Loan Documents, or any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or any Subsidiary takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document
executed by it or any of its obligations thereunder;

 

(f)                                    default shall occur under any
Indebtedness for Borrowed Money (other than the Obligations owing under the
Senior Credit Agreement) issued, assumed or guaranteed by the Borrower or any
Subsidiary aggregating in excess of $1,250,000, or under any indenture,
agreement or other instrument under which the same may be issued, and such
default shall continue for a period of time sufficient to permit the
acceleration of

 

36

--------------------------------------------------------------------------------


 

the maturity of any such Indebtedness for Borrowed Money (whether or not such
maturity is in fact accelerated), or any such Indebtedness for Borrowed Money
shall not be paid when due (whether by demand, lapse of time, acceleration or
otherwise);

 

(g)                                 any judgment or judgments, writ or writs or
warrant or warrants of attachment, or any similar process or processes, shall be
entered or filed against the Borrower or any Subsidiary, or against any of its
Property, in an aggregate amount in excess of $1,750,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of thirty (30) days;

 

(h)                                 the Borrower or any Subsidiary, or any
member of its Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of $1,250,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$1,250,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by the Borrower or any Subsidiary, or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Borrower or any
Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) Days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated;

 

(i)                                     any Change of Control shall occur;

 

(j)                                     the Borrower or any Subsidiary shall
(i) have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate action in furtherance of
any matter described in parts (i) through (v) above, or (vii) fail to contest in
good faith any appointment or proceeding described in Section 9.1(k) hereof; or

 

(k)                                  a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any
Subsidiary, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against the

 

37

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of sixty (60) days; or

 

(l)                                     a default shall occur under the Senior
Credit Agreement which has resulted in the acceleration of the maturity of any
“Obligation” under the Senior Credit Agreement; or

 

(m)                               any Subordination Agreement shall for any
reason not be or shall cease to be in full force and effect or is declared null
and void, or any party thereto (other than the Administrative Agent) takes any
action for the purpose of repudiating or rescinding such agreement or any of its
obligations thereunder.

 

Section 9.2.                                Non-Bankruptcy Defaults.  When any
Event of Default (other than those described in subsection (j) or (k) of
Section 9.1 hereof with respect to the Borrower) has occurred and is continuing,
the Administrative Agent shall, by written notice to the Borrower: if so
directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking.  The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

Section 9.3.                                Bankruptcy Defaults.  When any Event
of Default described in subsections (j) or (k) of Section 9.1 hereof with
respect to the Borrower has occurred and is continuing, then all outstanding
Loans shall immediately become due and payable together with all other amounts
payable under the Loan Documents without presentment, demand, protest or notice
of any kind, the Borrower acknowledging and agreeing that the Lenders would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, and the Administrative Agent on their behalf, shall
have the right to require the Borrower to specifically perform such undertaking.

 

Section 9.4.                                Notice of Default.  The
Administrative Agent shall give notice to the Borrower under
Section 9.1(c) hereof promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

 

SECTION 10.                                           RESERVED.

 

SECTION 11.                                           THE ADMINISTRATIVE AGENT.

 

Section 11.1.                         Appointment and Authorization of
Administrative Agent.  Each Lender hereby appoints Bank of Montreal as the
Administrative Agent under the Loan Documents and

 

38

--------------------------------------------------------------------------------


 

hereby authorizes the Administrative Agent to take such action as Administrative
Agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  The Lenders expressly agree that
the Administrative Agent is not acting as a fiduciary of the Lenders in respect
of the Loan Documents, the Borrower or otherwise, and nothing herein or in any
of the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein.

 

Section 11.2.                         Administrative Agent and its Affiliates. 
The Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise or
refrain from exercising such rights and power as though it were not the
Administrative Agent, and the Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower as if it were not the
Administrative Agent under the Loan Documents.  The term “Lender” as used herein
and in all other Loan Documents, unless the context otherwise clearly requires,
includes the Administrative Agent in its individual capacity as a Lender. 
References in Section 1 hereof to the Administrative Agent’s Loans, or to the
amount owing to the Administrative Agent for which an interest rate is being
determined, refer to the Administrative Agent in its individual capacity as a
Lender.

 

Section 11.3.                         Action by Administrative Agent.  If the
Administrative Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 8.5 hereof, the Administrative Agent shall promptly
give each of the Lenders written notice thereof.  The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5.  Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders.  In no event, however, shall the Administrative Agent be required to
take any action in violation of applicable law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender
or the Borrower.  In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder.  Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

 

Section 11.4.                         Consultation with Experts.  The
Administrative Agent may consult with legal counsel, independent public
accountants, and other experts selected by it and shall not be

 

39

--------------------------------------------------------------------------------


 

liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

 

Section 11.5.                         Liability of Administrative Agent; Credit
Decision.  Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection with the Loan Documents:  (i) with the consent or at the request of
the Required Lenders or (ii) in the absence of its own gross negligence or
willful misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement or any other Loan
Document; (ii) the performance or observance of any of the covenants or
agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document; and the Administrative Agent makes no representation of any kind or
character with respect to any such matter mentioned in this sentence.  The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the Borrower, or any other Person for the default
or misconduct of any such agents or attorneys-in-fact selected with reasonable
care.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties.  In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents.  The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent.  Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other and
based upon such information, investigations and inquiries as it deems
appropriate, made its own credit analysis and decision to extend credit to the
Borrower in the manner set forth in the Loan Documents.  It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of the Borrower and its Subsidiaries, and the Administrative Agent shall have no
liability to any Lender with respect thereto.

 

Section 11.6.                         Indemnity.  The Lenders shall ratably, in
accordance with their respective Loan Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees, agents, and
representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Loan Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified.  The obligations of the Lenders under this Section shall survive
termination of this Agreement.  The Administrative Agent shall be entitled to
offset amounts received for the account of a Lender under this Agreement against
unpaid amounts due from

 

40

--------------------------------------------------------------------------------


 

such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

 

Section 11.7.                         Resignation of Administrative Agent and
Successor Administrative Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank,
or an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. 
Upon the acceptance of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring Administrative Agent under the
Loan Documents, and the retiring Administrative Agent shall be discharged from
its duties and obligations thereunder.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrower shall be directed to make all payments due
each Lender hereunder directly to such Lender.

 

Section 11.8.                         Designation of Additional Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,” “book
runners,” “lead arrangers,” “arrangers,” or other designations for purposes
hereto, but such designation shall have no substantive effect, and such Lenders
and their Affiliates shall have no additional powers, duties or responsibilities
as a result thereof.

 

Section 11.9.                         Authorization to Enter into, and
Enforcement of, the Subordination Agreements.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to execute and deliver any
Subordination Agreement on behalf of each of the Lenders and their Affiliates
and to take such action and exercise such powers under the Subordination
Agreements as the Administrative Agent considers appropriate, provided the
Administrative Agent shall not amend the Subordination Agreements unless such
amendment is agreed to in writing by the Required Lenders.  Each Lender
acknowledges and agrees that it will be bound by the terms and conditions of the
Subordination Agreements upon the execution and delivery thereof by the
Administrative Agent.

 

41

--------------------------------------------------------------------------------


 

SECTION 12.                                           THE GUARANTEES.

 

Section 12.1.                         The Guarantees.  To induce the Lenders to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Subsidiary
party hereto (including any Subsidiary executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit D or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders and
their Affiliates, the due and punctual payment of all present and future
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, including, but not limited to, the due and punctual payment of
principal of and interest on the Loans and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Funds Transfer and
Deposit Account Liability, in each case as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or such
other obligor in a case under the United States Bankruptcy Code or any similar
proceeding, whether or not such interest, costs, fees and charges would be an
allowed claim against the Borrower or any such obligor in any such proceeding). 
In case of failure by the Borrower or other obligor punctually to pay any
Obligations, Hedging Liability, or Funds Transfer and Deposit Account Liability
guaranteed hereby, each Guarantor hereby unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor.

 

Section 12.2.                         Guarantee Unconditional.  The obligations
of each Guarantor under this Section 12 shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged, or otherwise affected by:

 

(a)                        any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of the Borrower or other obligor
or of any other guarantor under this Agreement or any other Loan Document or by
operation of law or otherwise;

 

(b)                       any modification or amendment of or supplement to this
Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability;

 

(c)                        any change in the corporate existence, structure, or
ownership of, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting, the Borrower or other obligor, any other guarantor, or any
of their respective assets, or any resulting release or discharge of any
obligation of the Borrower or other obligor or of any other guarantor contained
in any Loan Document;

 

42

--------------------------------------------------------------------------------


 

(d)                       the existence of any claim, set-off, or other rights
which the Borrower or other obligor or any other guarantor may have at any time
against the Administrative Agent, any Lender or any other Person, whether or not
arising in connection herewith;

 

(e)                        any failure to assert, or any assertion of, any claim
or demand or any exercise of, or failure to exercise, any rights or remedies
against the Borrower or other obligor, any other guarantor, or any other Person
or Property;

 

(f)                          any application of any sums by whomsoever paid or
howsoever realized to any obligation of the Borrower or other obligor,
regardless of what obligations of the Borrower or other obligor remain unpaid;

 

(g)                       any invalidity or unenforceability relating to or
against the Borrower or other obligor or any other guarantor for any reason of
this Agreement or of any other Loan Document or any provision of applicable law
or regulation purporting to prohibit the payment by the Borrower or other
obligor or any other guarantor of the principal of or interest on any Loan or
any other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Funds Transfer and Deposit Account Liability; or

 

(h)                       any other act or omission to act or delay of any kind
by the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of any Guarantor
under this Section 12.

 

Section 12.3.                         Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances.  Each Guarantor’s obligations under this
Section 12 shall remain in full force and effect until the Commitments are
terminated and the principal of and interest on the Loans and all other amounts
payable by the Borrower and the Guarantors under this Agreement and all other
Loan Documents shall have been paid in full.  If at any time any payment of the
principal of or interest on any Loan or any other amount payable by the Borrower
or other obligor or any Guarantor under the Loan Documents or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 12 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

 

Section 12.4.                         Subrogation.  Each Guarantor agrees it
will not exercise any rights which it may acquire by way of subrogation by any
payment made hereunder, or otherwise, until all the Obligations shall have been
paid in full subsequent to the termination of all the Commitments.  If any
amount shall be paid to a Guarantor on account of such subrogation rights at any
time prior to the later of (x) the payment in full of the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability and all other
amounts payable by the Borrower hereunder and the other Loan Documents and
(y) the termination of the Commitments, such amount shall be held in trust for
the benefit of the Administrative Agent and the Lenders (and their Affiliates)
and shall

 

43

--------------------------------------------------------------------------------


 

forthwith be paid to the Administrative Agent for the benefit of the Lenders
(and their Affiliates) or be credited and applied upon the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability, whether matured or
unmatured, in accordance with the terms of this Agreement.

 

Section 12.5.                         Waivers.  Each Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest, and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by the Administrative Agent, any Lender or any other Person against the
Borrower or other obligor, another guarantor, or any other Person.

 

Section 12.6.                         Limit on Recovery.  Notwithstanding any
other provision hereof, the right of recovery against each Guarantor under this
Section 12 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 12 void or avoidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

Section 12.7.                         Stay of Acceleration.  If acceleration of
the time for payment of any amount payable by the Borrower or other obligor
under this Agreement or any other Loan Document, or under any agreement relating
to Hedging Liability or Funds Transfer and Deposit Account Liability, is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower or such
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents, or under any agreement relating to
Hedging Liability or Funds Transfer and Deposit Account Liability, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

Section 12.8.                         Benefit to Guarantors.  The Borrower and
the Guarantors are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrower has a direct
impact on the success of each Guarantor.  Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder.

 

Section 12.9.                         Guarantor Covenants.  Each Guarantor shall
take such action as the Borrower is required by this Agreement to cause such
Guarantor to take, and shall refrain from taking such action as the Borrower is
required by this Agreement to prohibit such Guarantor from taking.

 

SECTION 13.                                                                         
MISCELLANEOUS.

 

Section 13.1.                         Withholding Taxes.  (a) Payments Free of
Withholding.  Except as otherwise required by law and subject to
Section 13.1(b) hereof, each payment by the Borrower and the Guarantors under
this Agreement or the other Loan Documents shall be made without withholding for
or on account of any present or future taxes (other than overall net income
taxes on the recipient) imposed by or within the jurisdiction in which the
Borrower or such Guarantor is domiciled, any jurisdiction from which the
Borrower or such Guarantor makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein.  If any such withholding is
so required, the Borrower or such Guarantor shall make the withholding, pay the
amount withheld to the appropriate governmental authority before penalties
attach thereto or

 

44

--------------------------------------------------------------------------------


 

interest accrues thereon, and forthwith pay such additional amount as may be
necessary to ensure that the net amount actually received by each Lender and the
Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made.  If the Administrative Agent or any Lender pays any
amount in respect of any such taxes, penalties or interest, the Borrower or such
Guarantor shall reimburse the Administrative Agent or such Lender for that
payment on demand in the currency in which such payment was made.  If the
Borrower or such Guarantor pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to the Lender or Administrative Agent on whose account such withholding
was made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth (30th) day after payment.

 

(b)                                 U.S. Withholding Tax Exemptions.  Each
Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the date the initial Credit Event is made
hereunder or, if later, the date such financial institution becomes a Lender
hereunder, two (2) duly completed and signed copies of (i) either Form W-8 BEN
(relating to such Lender and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or
Form W-8 ECI (relating to all amounts to be received by such Lender, including
fees, pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then-current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations.  Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.

 

(c)                                  Inability of Lender to Submit Forms.  If
any Lender determines, as a result of any change in applicable law, regulation
or treaty, or in any official application or interpretation thereof, that it is
unable to submit to the Borrower or the Administrative Agent any form or
certificate that such Lender is obligated to submit pursuant to
subsection (b) of this Section 13.1 or that such Lender is required to withdraw
or cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such

 

45

--------------------------------------------------------------------------------


 

Lender shall promptly notify the Borrower and Administrative Agent of such fact
and the Lender shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.

 

Section 13.2.                         No Waiver, Cumulative Remedies.  No delay
or failure on the part of the Administrative Agent or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the Lenders, and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.

 

Section 13.3.                         Non-Business Days.  If any payment
hereunder becomes due and payable on a day which is not a Business Day, the due
date of such payment shall be extended to the next succeeding Business Day on
which date such payment shall be due and payable.  In the case of any payment of
principal falling due on a day which is not a Business Day, interest on such
principal amount shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest.

 

Section 13.4.                         Documentary Taxes.  The Borrower agrees to
pay on demand any documentary, stamp or similar taxes payable in respect of this
Agreement or any other Loan Document, including interest and penalties, in the
event any such taxes are assessed, irrespective of when such assessment is made
and whether or not any credit is then in use or available hereunder.

 

Section 13.5.                         Survival of Representations.  All
representations and warranties made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

Section 13.6.                         Survival of Indemnities.  All indemnities
and other provisions relative to reimbursement to the Lenders of amounts
sufficient to protect the yield of the Lenders with respect to the Loans,
including, but not limited to, Sections 1.9, 10.3, and 13.15 hereof, shall
survive the termination of this Agreement and the other Loan Documents and the
payment of the Obligations.

 

Section 13.7.                         Sharing of Set-Off.  Each Lender agrees
with each other Lender a party hereto that if such Lender shall receive and
retain any payment, whether by set-off or application of deposit balances or
otherwise, on any of the Loans in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans, or participations therein, held by each
such other Lenders (or interest therein) as shall be necessary to cause such
Lender to share such excess payment ratably with all the other Lenders;

 

46

--------------------------------------------------------------------------------


 

provided, however, that if any such purchase is made by any Lender, and if such
excess payment or part thereof is thereafter recovered from such purchasing
Lender, the related purchases from the other Lenders shall be rescinded ratably
and the purchase price restored as to the portion of such excess payment so
recovered, but without interest.

 

Section 13.8.                         Notices.  Except as otherwise specified
herein, all notices hereunder and under the other Loan Documents shall be in
writing (including, without limitation, notice by telecopy) and shall be given
to the relevant party at its address or telecopier number set forth below, or
such other address or telecopier number as such party may hereafter specify by
notice to the Administrative Agent and the Borrower given by courier, by United
States certified or registered mail, by telecopy or by other telecommunication
device capable of creating a written record of such notice and its receipt. 
Notices under the Loan Documents to any Lender shall be addressed to its address
or telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor or the Administrative
Agent shall be addressed to its respective address or telecopier number set
forth below:

 

to the Borrower or any Guarantor:

 

to the Administrative Agent:

 

 

 

750 John W. Carpenter Freeway

 

Bank of Montreal

Suite 700

 

115 South LaSalle Street

Irving, Texas 75039

 

Chicago, Illinois 60603

Attention:     Omar A. Choucair

 

Attention:     Kathleen Jones

Telephone:   972-581-2000

 

Telephone:   312-461-7077

Telecopy:     972-581-2100

 

Telecopy:     312-461-4008

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

 

Section 13.9.                         Counterparts.  This Agreement may be
executed in any number of counterparts, and by the different parties hereto on
separate counterpart signature pages, and all such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

Section 13.10.                  Successors and Assigns.  This Agreement shall be
binding upon the Borrower and the Guarantors and their successors and assigns,
and shall inure to the benefit of the Administrative Agent and each of the
Lenders, and the benefit of their respective successors and assigns, including
any subsequent holder of any of the Obligations.  The Borrower and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders.

 

47

--------------------------------------------------------------------------------


 

Section 13.11.                  Participants.  Each Lender shall have the right
at its own cost to grant participations (to be evidenced by one or more
agreements or certificates of participation) in the Loans made by such Lender at
any time and from time to time to one or more other Persons; provided that no
such participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant.  Any
agreement pursuant to which such participation  is granted shall provide that
the granting Lender shall retain the sole right and responsibility to enforce
the obligations of the Borrower under this Agreement and the other Loan
Documents including, without limitation, the right to approve any amendment,
modification or waiver of any provision of the Loan Documents, except that such
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of the Loan Documents that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest.  The Borrower authorizes each Lender to disclose to any
participant or prospective participant under this Section any financial or other
information pertaining to the Borrower or any Subsidiary.

 

Section 13.12.                  Assignments.  (a) Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                           Minimum Amounts.  (A) In the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Effective Date” is specified in the Assignment and Acceptance, as of the
Effective Date) shall not be less than $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii)                        Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned.

 

(iii)                     Required Consents.  No consent shall be required for
any assignment except to the extent required by Section 13.12(a)(i)(B) and, in
addition:

 

(a)                        the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

48

--------------------------------------------------------------------------------


 

(b)                       the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of the Loans to a Person who is not a Lender, an Affiliate of a Lender
or an Approved Fund.

 

(iv)                    Assignment and Acceptance.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided that the processing and recordation
fee shall not be required if the assignee is an Affiliate of the assigning
Lender.

 

(v)                       No Assignment to Borrower or Affiliates.  No such
assignment shall be made to the Borrower or any of its Affiliates or
Subsidiaries.

 

(vi)                    No Assignment to Natural Persons.  No such assignment
shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

 

(b)                                 Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Chicago, Illinois, a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(c)                                  Any Lender may at any time pledge or grant
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or grant to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or

 

49

--------------------------------------------------------------------------------


 

grant of a security interest; provided that no such pledge or grant of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or secured party for such Lender as a party
hereto; provided further, however, the right of any such pledgee or grantee
(other than any Federal Reserve Bank) to further transfer all or any portion of
the rights pledged or granted to it, whether by means of foreclosure or
otherwise, shall be at all times subject to the terms of this Agreement.

 

Section 13.13.                  Amendments.  Any provision of this Agreement or
the other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by (a) the Borrower, (b) the
Required Lenders, and (c) if the rights or duties of the Administrative Agent
are affected thereby, the Administrative Agent; provided that:

 

(i)                       no amendment or waiver pursuant to this Section 13.13
shall (A) increase any Commitment of any Lender without the consent of such
Lender or (B) reduce the amount of or postpone the date for any scheduled
payment of any principal of or interest on any Loan or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan hereunder;

 

(ii)                    no amendment or waiver pursuant to this Section 13.13
shall, unless signed by each Lender, change the definition of Required Lenders,
change the provisions of this Section 13.13, change the priority of payments
contained in Section 3.1 hereof, change the pro rata sharing of payments
contained in Section 13.7 hereof, release any material guarantor (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document; and

 

(iii)                 no amendment to Section 12 hereof shall be made without
the consent of the Guarantor(s) affected thereby.

 

Section 13.14.                  Headings. Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

Section 13.15.                  Costs and Expenses; Indemnification.  (a) The
Borrower agrees to pay all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent, in
connection with the preparation and execution of the Loan Documents, and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated, together with any fees and charges suffered
or incurred by the Administrative Agent in connection with lien searches and
with respect to any owned real property, periodic environmental audits, fixed
asset appraisals and title insurance policies.  The Borrower agrees to pay to
the Administrative Agent and each Lender, and any other holder of any
Obligations outstanding hereunder, all costs and expenses reasonably incurred or
paid by the Administrative Agent, such Lender, or any such holder, including
reasonable attorneys’ fees and disbursements and court costs, in connection with
any Default or Event of Default hereunder or in connection with the enforcement
of any of the Loan Documents (including all such costs and expenses

 

50

--------------------------------------------------------------------------------


 

incurred in connection with any proceeding under the United States Bankruptcy
Code involving the Borrower or any Guarantor as a debtor thereunder).  The
Borrower further agrees to pay all reasonable costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents.  The Borrower further agrees to indemnify the Administrative
Agent, each Lender, and any security trustee therefor, and their respective
directors, officers, employees, agents, financial advisors, and consultants
(each such Person being called an “Indemnitee”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all reasonable fees and disbursements of counsel for any such
Indemnitee and all reasonable expenses of litigation or preparation therefor,
whether or not the Indemnitee is a party thereto, or any settlement arrangement
arising from or relating to any such litigation) which any of them may pay or
incur arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan, other than those which arise from the
gross negligence or willful misconduct of the party claiming indemnification. 
The Borrower, upon demand by the Administrative Agent or a Lender at any time,
shall reimburse the Administrative Agent or such Lender for any reasonable legal
or other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the party to be indemnified. 
To the extent permitted by applicable law, neither the Borrower nor any
Guarantor shall assert, and each such Person hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or the other Loan Documents
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. 
The obligations of the Borrower under this Section shall survive the termination
of this Agreement.

 

(b)                                 The Borrower unconditionally agrees to
forever indemnify, defend and hold harmless, and covenants not to sue for any
claim for contribution against, each Indemnitee for any damages, costs, loss or
expense, including without limitation, response, remedial or removal costs and
all fees and disbursements of counsel for any such Indemnitee, arising out of
any of the following:  (i) any presence, release, threatened release or disposal
of any hazardous or toxic substance or petroleum by the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), (ii) the operation or violation of any environmental law,
whether federal, state, or local, and any regulations promulgated thereunder, by
the Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages
arising from the willful misconduct or gross negligence of the relevant
Indemnitee.  This indemnification shall survive the payment and satisfaction of
all Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and

 

51

--------------------------------------------------------------------------------


 

payment or satisfaction in full of any single claim under this indemnification. 
This indemnification shall be binding upon the successors and assigns of the
Borrower and shall inure to the benefit of each Indemnitee and its successors
and assigns.

 

Section 13.16.                  Set-off.  In addition to any rights now or
hereafter granted under the Loan Documents or applicable law and not by way of
limitation of any such rights, upon the occurrence of any Event of Default, each
Lender, each subsequent holder of any Obligation, and each of their respective
affiliates, is hereby authorized by the Borrower and each Guarantor at any time
or from time to time, without notice to the Borrower, any Guarantor or to any
other Person, any such notice being hereby expressly waived, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured, and in whatever currency denominated, but not including
trust accounts) and any other indebtedness at any time held or owing by that
Lender, subsequent holder, or affiliate, to or for the credit or the account of
the Borrower or such Guarantor, whether or not matured, against and on account
of the Obligations of the Borrower or such Guarantor to that Lender or
subsequent holder under the Loan Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Loan
Documents, irrespective of whether or not (a) that Lender or subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.

 

Section 13.17.                  Entire Agreement.  The Loan Documents constitute
the entire understanding of the parties thereto with respect to the subject
matter thereof and any prior agreements, whether written or oral, with respect
thereto are superseded hereby.

 

Section 13.18.                  Governing Law.  This Agreement and the other
Loan Documents (except as otherwise specified therein), and the rights and
duties of the parties hereto, shall be construed and determined in accordance
with the internal laws of the State of Illinois.

 

Section 13.19.                  Severability of Provisions.  Any provision of
any Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

Section 13.20.                  Excess Interest.  Notwithstanding any provision
to the contrary contained herein or in any other Loan Document, no such
provision shall require the payment or permit the collection of any amount of
interest in excess of the maximum amount of interest permitted by applicable law
to be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other

 

52

--------------------------------------------------------------------------------


 

Loan Document (“Excess Interest”).  If any Excess Interest is provided for, or
is adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

Section 13.21.                  Construction.  The parties acknowledge and agree
that the Loan Documents shall not be construed more favorably in favor of any
party hereto based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.

 

Section 13.22.                  Lender’s Obligations Several.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Lenders pursuant hereto shall be deemed to
constitute the Lenders a partnership, association, joint venture or other
entity.

 

Section 13.23.                  Submission to Jurisdiction; Waiver of Jury
Trial.  The Borrower and the Guarantors hereby submit to the nonexclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois State court sitting in the City of Chicago for
purposes of all legal proceedings arising out of or relating to this Agreement,
the other Loan Documents or the transactions contemplated hereby or thereby. 
The Borrower and the Guarantors irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

 

53

--------------------------------------------------------------------------------


 

Section 13.24.                  USA Patriot Act.  Each Lender that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

Section 13.25.                  Confidentiality.  Each of the Administrative
Agent and the Lenders severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors, (i) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Loans or Commitments hereunder, or (j) to entities which compile and publish
information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j).  For purposes of this Section,
“Information” means all information received from the Borrower or any of the
Subsidiaries or from any other Person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries or from any other Person
on behalf of the Borrower or any of the Subsidiaries.

 

[SIGNATURE PAGES TO FOLLOW]

 

54

--------------------------------------------------------------------------------


 

This Bridge Loan Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

DG FASTCHANNEL, INC.

 

 

 

 

 

By

 

 

 

Omar A. Choucair, Chief Financial Officer and Secretary

 

 

 

“GUARANTOR”

 

 

 

PATHFIRE, INC.

 

 

 

 

 

By

 

 

 

Omar A. Choucair, President

 

S-1

--------------------------------------------------------------------------------


 

 

“ADMINISTRATIVE AGENT”

 

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

 

By

 

 

    Name

 

 

    Title

 

 

S-2

--------------------------------------------------------------------------------


 

 

“LENDERS”

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By

 

 

    Name

 

 

    Title

 

 

S-3

--------------------------------------------------------------------------------